{¶ 37} I respectfully dissent from the majority's view that the philosophical reasoning of In re Adoption of Holcomb (1985),18 Ohio St.3d 361, should not be followed in this case. See also, In re Adoptionof Campbell, Guernsey App. No. 07 CA 43, 2008-Ohio-1916.
 {¶ 38} I dissent understanding full well that appellant will never be a candidate for a Mother-of-the-Year award, nor does she appear to have any motivation in being a responsible parent. However, if sending a birthday card or attempting a telephone call equates to communication, then shared meals at McDonald's and the giving of Christmas gifts should equate to support.
 {¶ 39} I would find appellant's consent was required for the adoption sub judice. *Page 1